DETAILED ACTION
This Office Action is in response to Application filed on 03 July 2019.
Claims 1-18 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pulini et al., U.S. Patent App. Pub. 2011/0258433, hereinafter referred to as “Pulini”.

Referring to claim 1, Pulini discloses a method for redundancy of a process control system (See paragraphs 0004-0005). - A method of fault-tolerant process control, comprising:
Pulini discloses a network for control of industrial processes (See paragraph 0002). Pulini discloses plant-wide coverage (See paragraph 0030).  Pulini discloses including a server including software on memory (See paragraphs 0031-0032 and 0118). Pulini discloses a controller and can include any number of controllers (See paragraphs 0023 and 0035).  Pulini discloses including a primary and secondary gateway (See paragraphs 0005-0006). Pulini discloses a network connected to the primary and secondary gateways and using secure communications (See paragraphs 0005 and 0024). - providing a network process control system in an industrial processing facility (IPF) comprising a plant-wide network coupling at least one server to a plurality of computing platforms each including computing hardware and memory hosting at least one software application for simultaneously supporting a process controller and another process controller or an input/output (I/O) gateway, the computing platforms coupled together by a private path redundancy network for providing a hardware resource pool;
Pulini discloses the use of a mesh network and connected to I nodes (See paragraphs 0025 and 0030). - wherein at least some of the plurality of computing platforms are directly coupled by an input/output (I/O) mesh network to plurality of I/O devices to field devices that are coupled to processing equipment;

Pulini discloses a secondary gateway can become the primary gateway in response to the switch over event (See paragraphs 0005-0006). - utilizing the private path redundancy network, placing into service as a backup for the failing device the another process controller or the I/O gateway that is at a different one of the plurality of computing platforms.

Referring to claim 2, Pulini discloses the primary address of the gateway is automatically assigned (See paragraphs 0005-0006 and 0041). - The method of claim 1, wherein the placing into service is performed automatically.

Referring to claim 3, Pulini discloses the secondary gateway changing its role when the primary gateway becomes unavailable (See paragraph 0033). -  A method of claim 1, where the another process controller or the another I/O gateway provides another mission as a process controller or as an I/O gateway both immediately before and after the placing into service.

Referring to claim 4, Pulini discloses the controller control operation of the process elements (See paragraph 0023). -  The method of claim 1, wherein the plurality of computing platforms support exclusively the process controllers.

Referring to claim 5, Pulini discloses controllers and gateways (See paragraphs 0005-0006, 0023 and 0035). - The method of claim 1, wherein the plurality of computing platforms collectively support both the process controllers and the I/O gateways.

Referring to claim 6, Pulini discloses the i-nodes are connected wireless and data is converted for transmission to an Ethernet-formatted data for the network (See paragraphs 0029-0030). - The method of claim 1, where a speed of the private path redundancy network is greater than a speed of the plant-wide network.

Referring to claim 7, Pulini discloses initiating synchronization or sync maintenance of the gateways and including synchronizing device databases (See paragraphs 0005, 0032, and 0089-0090). -  The method of claim 1, further comprising performing an initial synchronization after the placing in service, and then a slower synchronization compared to the initial synchronization to transfer a complete database in an atomic fashion while running as the backup.

Referring to claim 8, Pulini discloses an industrial process control system (See paragraphs 0004-0005, and 0022). - A computer platform arrangement for a network process control system in an industrial processing facility (IPF), comprising: 
Pulini discloses including a server including software on memory (See paragraphs 0031-0032 and 0118). Pulini discloses a controller and can include any number of controllers (See paragraphs 0023 and 0035).  Pulini discloses including a primary and secondary gateway (See paragraphs 0005-0006). - a plurality of computing platforms each comprising computing hardware and memory hosting at least one 
Pulini discloses a network connected to the primary and secondary gateways and using secure communications (See paragraphs 0005 and 0024). - a private path redundancy network coupling together a plurality of computing platforms to provide a hardware resource pool;  15 
Pulini discloses detecting a switch over event which can include a failing gateway node (see paragraphs 0005-0006 and 0038). Pulini discloses a secondary gateway can become the primary gateway in response to the switch over event (See paragraphs 0005-0006). - H214184-USwherein upon detecting at least one a failing device in the hardware resource pool of a first of the plurality of process controllers or a first of the I/O gateway, over the private path redundancy network placing into service as a backup for the failing device the another process controller or the I/O gateway that is at different one of the plurality of computing platforms.

Referring to claim 9, Pulini discloses the primary address of the gateway is automatically assigned (See paragraphs 0005-0006 and 0041). - The computer platform arrangement of claim 8, wherein the placing into service is performed automatically.

Referring to 10, Pulini discloses the controller control operation of the process elements (See paragraph 0023). - The computer platform arrangement of claim 8, wherein the plurality of computing platforms are exclusive of any dedicated secondary hardware.  
Referring to claim 11, Pulini discloses redundant pairs of gateways (See paragraph 0032). - The computer platform arrangement of claim 8, wherein each of the plurality of computing platforms provides a backup for a different one of the plurality of computing platforms.  

Referring to claim 12, Pulini discloses controllers and gateways (See paragraphs 0005-0006, 0023 and 0035). - The computer platform arrangement of claim 8, wherein the plurality of computing platforms collectively support both the process controllers and the I/0 gateways.  

Referring to claim 13, Pulini discloses the controller control operation of the process elements (See paragraph 0023). -  The computer platform arrangement of claim 8, wherein the plurality of computing platforms support exclusively the process controllers.

Referring to claim 14, Pulini discloses an industrial process control system including a method of redundancy (See paragraphs 0004-0005, and 0022). - A fault-tolerant network process control system in an industrial processing facility (IPF), comprising: 
Pulini discloses a network for control of industrial processes (See paragraph 0002). Pulini discloses plant-wide coverage (See paragraph 0030).  Pulini discloses including a server including software on memory (See paragraphs 0031-0032 and 0118). Pulini discloses a controller and can include any number of controllers (See 
Pulini discloses the use of a mesh network and connected to I nodes (See paragraphs 0025 and 0030). - wherein at least some of the plurality of computing platforms are directly coupled by an input/output (I/O) mesh network to plurality of I/O devices to field devices that are coupled to processing equipment, 
Pulini discloses detecting a switch over event which can include a failing gateway node (see paragraphs 0005-0006 and 0038). - wherein the computer platform arrangement is configured for: detecting at least one failing device in the hardware resource pool, and 
Pulini discloses a secondary gateway can become the primary gateway in response to the switch over event (See paragraphs 0005-0006). - utilizing the private path redundancy network to place into service as a backup for the failing device the another process controller or the I/O gateway that is at a different one of the plurality of computing platforms.

Referring to claim 15, Pulini discloses the primary address of the gateway is automatically assigned (See paragraphs 0005-0006 and 0041). - The control system of claim 14, wherein the placing into service is performed automatically.  

Referring to claim 16, Pulini discloses the controller control operation of the process elements (See paragraph 0023). - The control system of claim 14, wherein the plurality of computing platforms are exclusive of any dedicated secondary hardware.  

Referring to claim 17, Pulini discloses redundant pairs of gateways (See paragraph 0032). - The control system of claim 14, wherein each of the plurality of computing platforms provides a backup for another of the plurality of computing platforms.  

Referring to claim 18, Pulini discloses controllers and gateways (See paragraphs 0005-0006, 0023 and 0035). - The control system of claim 14, wherein the plurality of computing platforms collectively support both the process controllers and the I/O gateways.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2017/0199515 to Bhat et al.

U.S. Patent App. Pub. 2018/0364673 to Van Wensen et al.
- Redundant process controllers
U.S. Patent App. Pub. 2019/0050342 to Drayton
- Process control redundancy
U.S. Patent App. Pub. 2020/0103861 to Flood
- Industrial automation system with primary and secondary controllers
U.S. Patent App. Pub. 2021/0152495 to Craig et al.
- Redundant infrastructure for control system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        February 10, 2022